Citation Nr: 0114505	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  95-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.  He also had period of service in the Naval reserve.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, MA. 

In April 1998, the Board remanded this case for further 
development.  The RO granted service connection for sprain of 
the left wrist, history of ganglion, and evaluated that 
disability as 10 percent disabling.  

In September 2000, the veteran withdrew an appeal of a denial 
of service connection for tinnitus and expressed satisfaction 
with a 10 percent evaluation assigned to the left wrist 
disorder.  

The sole remaining issue, entitlement to service connection 
for a respiratory disorder due to asbestos exposure is now 
once again before the Board.  


FINDINGS OF FACT

1.  The veteran does not suffer from asbestosis.  

2.  The veteran is not shown to have a current respiratory 
disorder that is related to asbestos exposure or otherwise 
related to service.  


CONCLUSION OF LAW

A respiratory disorder due to asbestos exposure was not 
incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that in its April 
1998 remand, the Board indicated that the veteran did not 
appear to have submitted a timely notice of disagreement to 
the January 1994 denial of service connection for a 
respiratory disorder.  However, upon further review and as 
noted by the RO in August 2000, the veteran did submit a 
timely notice of disagreement with respect to that issue.  In 
this regard, the veteran in December 1994 submitted a 
statement in which he requested that the RO "include . . . 
chronic bronchitis  . . .  on [his] case."  This statement 
can reasonably be construed as an expression of disagreement 
with the January 1994 denial of benefits and constitutes a 
notice of disagreement.  38 C.F.R. § 20.201.  In August 1995, 
the RO provided the veteran a supplemental statement of the 
case addressing that issue, and, in September 1995, the 
veteran filed a VA Form 9 and his representative submitted a 
VA form 646 which included the claim of service connection 
for his respiratory disorder.  The veteran, therefore, timely 
perfected the appeal for review by the Board.  

The Board further observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The appellant has 
identified no additional pertinent evidence, which the VA 
needs to obtain, and the Board, therefore, finds that the 
record as it stands is complete.  The veteran has been 
afforded a VA examination, and, inasmuch as evidence in the 
claims file does not present any pertinent medical issues 
that cannot be addressed without additional examination, no 
further examination is necessary.  

Further, the appellant and his representative have been 
adequately notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to benefits at 
issue.  The Board concludes that the discussions in the 
rating decisions, supplemental statements of the case, and 
letters have informed the appellant and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board, 
therefore, finds that the record as it stands is adequate to 
allow for equitable review of the appellant's claim and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

The veteran seeks service connection for respiratory 
disorder, which he has characterized as bronchitis, and which 
he attributes to asbestos exposure while on active duty.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In 1988, the VA issued a circular on asbestos-related 
diseases, which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter M21-1).  See 
VAOPGCPREC 4-2000.  

M21-1 provides in part:

a.  General

(1)  Asbestos fiber masses have a 
tendency to break easily into tiny dust 
particles that can float in the air, 
stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The 
most common disease is interstitial 
pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, 
lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the 
larynx and pharynx as well as the 
urogenital system (except the prostate) 
are also associated with asbestos 
exposure.

(2)  Asbestos, a fibrous form of silicate 
mineral of varied chemical composition 
and physical configuration, derives from 
serpentine and amphibole ore bodies.  The 
asbestos fibers are obtained from these 
minerals after the rocks have been 
crushed.  Africa has been the source of 
large quantities of crocidolite and 
amosite.  The main asbestos product now 
used in the United States is chrysotile 
which consists of varied mixtures of 
chrysotile, tremolite, actinolite, and 
anthophyllite fibers.  The biological 
actions of these fibers differ in some 
respects.  Chrysotile products have their 
initial effects on the small airways of 
the lung, cause asbestosis more slowly, 
but result in lung cancer more often.  
The African fibers have more initial 
effects on the small blood vessels of the 
lung, the alveolar walls and the pleura, 
and result in more mesothelioma.  True 
chrysotile fibers are hollow and 
extremely thin.  All the other varieties 
of asbestos fibers are solid.

(3)  Persons with asbestos exposure have 
an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal 
and urogenital cancer.  The risk of 
developing bronchial cancer is increased 
in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not 
associated with cigarette smoking.  Lung 
cancer associated with asbestos exposure 
originates in the lung parenchyma rather 
than the bronchi.  About 50 percent of 
persons with asbestosis eventually 
develop lung cancer, about 17 percent 
develop mesothelioma, and about 10 
percent develop gastrointestinal and 
urogenital cancers.  All persons with 
significant asbestosis develop cor 
pulmonale and those who do not die from 
cancer often die from heart failure 
secondary to cor pulmonale.


b.  Occupational Exposure

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

c.  Diagnosis.  The clinical diagnosis of 
asbestosis requires a history of exposure 
and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-
respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late 
stages of the disease.  Pulmonary 
function impairment and cor pulmonale can 
be demonstrated by instrumental methods.  
Compensatory emphysema may also be 
evident.

d.  Guidelines

(1)  When considering VA compensation 
claims, rating specialists must determine 
whether or not military records 
demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also 
assure that development is accomplished 
to determine whether or not there is 
preservice and/or post-service evidence 
of occupational or other asbestos 
exposure.  A determination must then be 
made as to the relationship between 
asbestos exposure and the claimed 
diseases, keeping in mind the latency and 
exposure information noted above.  As 
always, the reasonable doubt doctrine is 
for consideration in such claims.  

Active duty service medical records contain no reference to 
asbestosis or to bronchitis and do not otherwise document the 
presence of a chronic respiratory disorder.  During a 
separation examination in August 1971, the veteran's lungs 
and chest reportedly were normal.  During an examination in 
July 1972, the veteran reported no history of chronic cough, 
pain or pressure in the chest, shortness of breath, or 
asthma, and the veteran's lungs and chest were reportedly 
normal.  The veteran's lungs and chest were also reportedly 
normal during numerous subsequent service examinations, 
including an examination in June 1988, and a service 
examination in July 1989 similarly revealed no respiratory 
abnormalities.  

Post-service treatment records document sinus and upper 
respiratory complaints, as well as a diagnosis of bronchitis 
years after service.  In May 1990, for example, the veteran 
presented complaints of a chronic cough an post-nasal drip, 
at which time the clinical diagnosis was upper respiratory 
infection.  In February 1991, the veteran provided a history 
of sinus headaches and complained of feeling congested, at 
which time the assessment was questionable flu syndrome.  In 
June 1991, the veteran complained of a stuffy nose and of 
sinus drainage, at which time the assessment was upper 
respiratory infection and early clinical sinusitis.  In 
October 1991, during a physical, the veteran complained of 
sinus headaches and postnasal discharge on and off since June 
1991, and the assessment was chronic sinusitis.  In December 
1992, the veteran's complaints included chronic sinusitis.  A 
January 1994 note from a physician reflects a history of 
treatment for sinusitis and chronic bronchitis since October 
1991.  

During a hearing in February 1995, the veteran indicated that 
he worked in close contact with asbestos while in the Navy 
performing general maintenance aboard ships.  He also 
testified that he had received care for bronchitis during the 
previous three years.  

In April 1995, the veteran underwent a VA examination.  The 
veteran reported a productive cough for six to eight months 
of the year and indicated that during the previous year he 
had been on three courses of antibiotics.  He reported that 
he worked aboard ship and had significant asbestos exposure 
for a two year period from 1969 to 1971.  He also reported 
having worked in general maintenance for 10 years for the 
Navy and having been exposed to asbestos during that time.  
Chest examination revealed the lungs to be clear, without 
wheezes, rales, or rhonchi.  The impression was chronic 
bronchitis and asbestos exposure.  The veteran then underwent 
a chest x-ray.  The impression was that there was no specific 
criteria for a diagnosis of asbestosis.  

The evidence does not warrant service connection of 
asbestosis or of a respiratory disorder.  Even assuming, for 
the sake of argument that the veteran was exposed to asbestos 
in service, neither service medical records nor post-service 
treatment records reflect an opinion that the veteran suffers 
from asbestosis, and the impression associated with the x-ray 
examination conducted in April 1995 reflects findings that 
did not support a diagnosis of asbestosis.  The DVB circular, 
now incorporated into M-21, indicates that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  See McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  It is apparent that the 
veteran, does not currently have asbestosis, given the lack 
of any diagnosis of asbestosis and the conclusion that x-ray 
evidence fails to support such a diagnosis.  

Although there is medical evidence of current chronic 
bronchitis, there is no medical opinion suggesting that the 
veteran's bronchitis is secondary to asbestos exposure.  
Although the April 1995 examiner included in the diagnosis 
asbestos exposure, this appears to be merely a recitation of 
a history provided by the veteran, and does not constitute an 
opinion that any current respiratory disorder was caused by 
asbestos exposure.  Bronchitis is not among the diseases 
recognized as typically associated with asbestos exposure, 
and the veteran is not himself competent to offer a medical 
opinion that bronchitis is secondary to earlier asbestos 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence linking 
bronchitis to asbestos exposure, as well as the lack of 
findings such as asbestosis, the Board is constrained to 
conclude that the a respiratory disorder, including 
bronchitis, is unrelated to asbestos exposure.  

Furthermore, bronchitis is not otherwise related to service.  
Bronchitis was not diagnosed until many years after active 
service, and there is no medical opinion suggesting the 
presence of bronchitis in service.  The veteran's separation 
examination, together with numerous examinations conducted 
subsequent to that time, suggest that the veteran did not 
suffer from a respiratory disorder until years after his 
discharge from service.  As such, the Board concludes that a 
chronic respiratory disorder, including bronchitis, was not 
present in service.  

The Board observes that the veteran served in the naval 
reserve after his separation from regular active duty 
service.  For purposes of analysis, the term "active 
service" includes active duty, any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury, and any period of inactive duty for 
training during which the veteran was disabled or died from 
an injury.  38 U.S.C.A. § 101(24).  See also 38 U.S.C.A. 
§ 101(21)-(23).  The veteran does not contend that his 
symptoms of bronchitis first had their onset during a period 
of active duty for training.  Service medical records 
associated with the veteran's service in the reserves, 
further, do not suggest this to be the case.  Those records 
do not document the presence of bronchitis and although a 
June 1991 entry in reserve service medical records references 
early sinusitis, a February 1991 entry in those records notes 
an existing history of sinus headaches, affirmatively 
suggesting that sinus symptoms had their onset at some point 
other than February or June 1991.  

The veteran does not currently have asbestosis and neither 
bronchitis nor a related respiratory disorder is shown to 
have had its onset during a period of active service or to be 
related to active service.  The Board finds that the 
preponderance of the evidence is a against the veteran's 
claim for service connection for a respiratory disorder, 
which the veteran claims is due to asbestos exposure.  In 
reaching this conclusion, the Board acknowledges that, under 
the prior and revised provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a respiratory disorder 
due to asbestos exposure is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

